        Case: 16-2563 Document
Case 1:18-cv-01436-MN  Document: 133-1
                               47-4 FiledPage: 249 Page
                                         05/10/19   Filed: 06/01/2017
                                                        1 of 50 PageID #: 1257




                                 Appx888.101
        Case: 16-2563 Document
Case 1:18-cv-01436-MN  Document: 133-1
                               47-4 FiledPage: 250 Page
                                         05/10/19   Filed: 06/01/2017
                                                        2 of 50 PageID #: 1258




                                 Appx888.102
        Case: 16-2563 Document
Case 1:18-cv-01436-MN  Document: 133-1
                               47-4 FiledPage: 251 Page
                                         05/10/19   Filed: 06/01/2017
                                                        3 of 50 PageID #: 1259




                                 Appx888.103
        Case: 16-2563 Document
Case 1:18-cv-01436-MN  Document: 133-1
                               47-4 FiledPage: 252 Page
                                         05/10/19   Filed: 06/01/2017
                                                        4 of 50 PageID #: 1260




                                 Appx888.104
        Case: 16-2563 Document
Case 1:18-cv-01436-MN  Document: 133-1
                               47-4 FiledPage: 253 Page
                                         05/10/19   Filed: 06/01/2017
                                                        5 of 50 PageID #: 1261




                                 Appx888.105
        Case: 16-2563 Document
Case 1:18-cv-01436-MN  Document: 133-1
                               47-4 FiledPage: 254 Page
                                         05/10/19   Filed: 06/01/2017
                                                        6 of 50 PageID #: 1262




                                 Appx888.106
        Case: 16-2563 Document
Case 1:18-cv-01436-MN  Document: 133-1
                               47-4 FiledPage: 255 Page
                                         05/10/19   Filed: 06/01/2017
                                                        7 of 50 PageID #: 1263




                                 Appx888.107
        Case: 16-2563 Document
Case 1:18-cv-01436-MN  Document: 133-1
                               47-4 FiledPage: 256 Page
                                         05/10/19   Filed: 06/01/2017
                                                        8 of 50 PageID #: 1264




                                 Appx888.108
        Case: 16-2563 Document
Case 1:18-cv-01436-MN  Document: 133-1
                               47-4 FiledPage: 257 Page
                                         05/10/19   Filed: 06/01/2017
                                                        9 of 50 PageID #: 1265




                                 Appx888.109
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-4  Filed Page: 258 Page
                                            05/10/19    Filed:
                                                            10 06/01/2017
                                                               of 50 PageID #: 1266




                                   Appx888.110
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-4  Filed Page: 259 Page
                                            05/10/19    Filed:
                                                            11 06/01/2017
                                                               of 50 PageID #: 1267




                                   Appx888.111
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-4  Filed Page: 260 Page
                                            05/10/19    Filed:
                                                            12 06/01/2017
                                                               of 50 PageID #: 1268




                                   Appx888.112
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-4  Filed Page: 261 Page
                                            05/10/19    Filed:
                                                            13 06/01/2017
                                                               of 50 PageID #: 1269




                                   Appx888.113
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-4  Filed Page: 262 Page
                                            05/10/19    Filed:
                                                            14 06/01/2017
                                                               of 50 PageID #: 1270




                                   Appx888.114
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-4  Filed Page: 263 Page
                                            05/10/19    Filed:
                                                            15 06/01/2017
                                                               of 50 PageID #: 1271




                                   Appx888.115
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-4  Filed Page: 264 Page
                                            05/10/19    Filed:
                                                            16 06/01/2017
                                                               of 50 PageID #: 1272




                                   Appx888.116
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-4  Filed Page: 265 Page
                                            05/10/19    Filed:
                                                            17 06/01/2017
                                                               of 50 PageID #: 1273




                                   Appx888.117
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-4  Filed Page: 266 Page
                                            05/10/19    Filed:
                                                            18 06/01/2017
                                                               of 50 PageID #: 1274




                                   Appx888.118
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-4  Filed Page: 267 Page
                                            05/10/19    Filed:
                                                            19 06/01/2017
                                                               of 50 PageID #: 1275




                                   Appx888.119
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-4  Filed Page: 268 Page
                                            05/10/19    Filed:
                                                            20 06/01/2017
                                                               of 50 PageID #: 1276




                                   Appx888.120
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-4  Filed Page: 269 Page
                                            05/10/19    Filed:
                                                            21 06/01/2017
                                                               of 50 PageID #: 1277




                                   Appx888.121
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-4  Filed Page: 270 Page
                                            05/10/19    Filed:
                                                            22 06/01/2017
                                                               of 50 PageID #: 1278




                                   Appx888.122
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-4  Filed Page: 271 Page
                                            05/10/19    Filed:
                                                            23 06/01/2017
                                                               of 50 PageID #: 1279




                                   Appx888.123
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-4  Filed Page: 272 Page
                                            05/10/19    Filed:
                                                            24 06/01/2017
                                                               of 50 PageID #: 1280




                                   Appx888.124
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-4  Filed Page: 273 Page
                                            05/10/19    Filed:
                                                            25 06/01/2017
                                                               of 50 PageID #: 1281




                                   Appx888.125
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-4  Filed Page: 274 Page
                                            05/10/19    Filed:
                                                            26 06/01/2017
                                                               of 50 PageID #: 1282




                                   Appx888.126
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-4  Filed Page: 275 Page
                                            05/10/19    Filed:
                                                            27 06/01/2017
                                                               of 50 PageID #: 1283




                                   Appx888.127
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-4  Filed Page: 276 Page
                                            05/10/19    Filed:
                                                            28 06/01/2017
                                                               of 50 PageID #: 1284




                                   Appx888.128
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-4  Filed Page: 277 Page
                                            05/10/19    Filed:
                                                            29 06/01/2017
                                                               of 50 PageID #: 1285




                                   Appx888.129
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-4  Filed Page: 278 Page
                                            05/10/19    Filed:
                                                            30 06/01/2017
                                                               of 50 PageID #: 1286




                                   Appx888.130
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-4  Filed Page: 279 Page
                                            05/10/19    Filed:
                                                            31 06/01/2017
                                                               of 50 PageID #: 1287




                                   Appx888.131
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-4  Filed Page: 280 Page
                                            05/10/19    Filed:
                                                            32 06/01/2017
                                                               of 50 PageID #: 1288




                                   Appx888.132
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-4  Filed Page: 281 Page
                                            05/10/19    Filed:
                                                            33 06/01/2017
                                                               of 50 PageID #: 1289




                                   Appx888.133
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-4  Filed Page: 282 Page
                                            05/10/19    Filed:
                                                            34 06/01/2017
                                                               of 50 PageID #: 1290




                                   Appx888.134
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-4  Filed Page: 283 Page
                                            05/10/19    Filed:
                                                            35 06/01/2017
                                                               of 50 PageID #: 1291




                                   Appx888.135
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-4  Filed Page: 284 Page
                                            05/10/19    Filed:
                                                            36 06/01/2017
                                                               of 50 PageID #: 1292




                                   Appx888.136
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-4  Filed Page: 285 Page
                                            05/10/19    Filed:
                                                            37 06/01/2017
                                                               of 50 PageID #: 1293




                                   Appx888.137
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-4  Filed Page: 286 Page
                                            05/10/19    Filed:
                                                            38 06/01/2017
                                                               of 50 PageID #: 1294




                                   Appx888.138
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-4  Filed Page: 287 Page
                                            05/10/19    Filed:
                                                            39 06/01/2017
                                                               of 50 PageID #: 1295




                                   Appx888.139
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-4  Filed Page: 288 Page
                                            05/10/19    Filed:
                                                            40 06/01/2017
                                                               of 50 PageID #: 1296




                                   Appx888.140
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-4  Filed Page: 289 Page
                                            05/10/19    Filed:
                                                            41 06/01/2017
                                                               of 50 PageID #: 1297




                                   Appx888.141
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-4  Filed Page: 290 Page
                                            05/10/19    Filed:
                                                            42 06/01/2017
                                                               of 50 PageID #: 1298




                                   Appx888.142
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-4  Filed Page: 291 Page
                                            05/10/19    Filed:
                                                            43 06/01/2017
                                                               of 50 PageID #: 1299




                                   Appx888.143
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-4  Filed Page: 292 Page
                                            05/10/19    Filed:
                                                            44 06/01/2017
                                                               of 50 PageID #: 1300




                                   Appx888.144
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-4  Filed Page: 293 Page
                                            05/10/19    Filed:
                                                            45 06/01/2017
                                                               of 50 PageID #: 1301




                                   Appx888.145
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-4  Filed Page: 294 Page
                                            05/10/19    Filed:
                                                            46 06/01/2017
                                                               of 50 PageID #: 1302




                                   Appx888.146
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-4  Filed Page: 295 Page
                                            05/10/19    Filed:
                                                            47 06/01/2017
                                                               of 50 PageID #: 1303




                                   Appx888.147
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-4  Filed Page: 296 Page
                                            05/10/19    Filed:
                                                            48 06/01/2017
                                                               of 50 PageID #: 1304




                                   Appx888.148
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-4  Filed Page: 297 Page
                                            05/10/19    Filed:
                                                            49 06/01/2017
                                                               of 50 PageID #: 1305




                                   Appx888.149
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-4  Filed Page: 298 Page
                                            05/10/19    Filed:
                                                            50 06/01/2017
                                                               of 50 PageID #: 1306




                                   Appx888.150
